In re Witkowski,; Maczka, Czeslaw; Bednarska, Jolanta; Plichta, Halina; Stel-maszyk, Danuta; Plichta, Josef; Jaskows-ka, Jadwiga; Brekiewicz, Halina; Soboñ, Grazyna; Pawlowska, Urszula; Konieczny, Barbara; Bogusz, Barbara; Mazurowski, Boguslawa; Salamacha, Iwona; Paslawski, Jaroslaw; Szukalska, Elizbieta; Krysinska, Halina; Jezierska, Daria; Lipowska, Barbara; Jurszo, Anna; Wojciechowska, Ewa; Wojciechowska, Halina; Markun, Waclawa; Urbanowicz, Robert; Maczka, Tadeusz; Plichta, Mariusz; Paslawski, Krzysztof Marian; Lipowska, Ewa; Jurszo, Wojciec Ma-rek; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 89CW-1540; Parish of Orleans, Civil District Court, Div. “L”, No. 88-15828.
Granted. The judgment of the court of appeal is set aside, and the judgment of the trial court denying the motion for protective order is reinstated.
DIXON, C.J., and MARCUS and COLE, JJ., would deny the writ.